UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6028



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DOUGLAS HAYTH BREWBAKER,

                                             Defendant - Appellant.


                             No. 04-6042



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DOUGLAS HAYTH BREWBAKER,

                                             Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CR-00-77-BR; CA-01-186-7-BR)


Submitted:   March 5, 2004                 Decided:   March 16, 2004


Before WIDENER, MOTZ, and SHEDD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Sue Ann Genrich Berry, BOWEN, BERRY & POWERS, Wilmington, North
Carolina, for Appellant. Rudolf A. Renfer, Jr., Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
 PER CURIAM

               In these consolidated appeals, Douglas Hayth Brewbaker

seeks to appeal the district court's orders and judgment denying

relief on his motion filed under 28 U.S.C. § 2255 (2000).                     An

appeal may not be taken from the final order in a § 2255 proceeding

unless    a    circuit    justice   or   judge    issues   a    certificate   of

appealability.       28 U.S.C. § 2253(c)(1) (2000).            A certificate of

appealability will not issue for claims addressed by the district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).          We have

independently reviewed the record and conclude that Brewbaker has

not made the requisite showing.           See Miller-El v. Cockrell, 537

U.S.     322    (2003).    Accordingly,      we   deny     a   certificate    of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED




                                     - 3 -